Citation Nr: 0532477	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-31 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left foot postoperative residuals, degenerative 
joint disease with hallux valgus.

2.  Entitlement to an increased rating for right foot 
postoperative residuals, degenerative joint disease with 
hallux valgus, currently rated 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left (dominant) carpal tunnel syndrome.

4.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to 
August 1995.

The issues pertaining to the left foot and left wrist come 
before the Board of Veterans' Appeals (Board) from an April 
1996 rating decision of the Waco, Texas, VARO, which awarded 
service connection for the claimed disorders.  The Board 
notes that the June 1996 statement of the case incorrectly 
indicated that the issues on appeal included the right wrist, 
rather than the left wrist.  During a February 1997 hearing 
before the RO, this mistake was discussed and the RO 
corrected the mistake in September 1997 and subsequent 
supplemental statements of the case.

The issues pertaining to the right foot and right wrist come 
before the Board from a March 2004 rating decision of the 
Waco, Texas, VARO.

During a hearing before the undersigned, held in September 
2005, the veteran indicated that he may wish to raise claims 
for entitlement to service connection for shoulder and 
psychiatric disorders, and an increased rating for 
hemorrhoids.  Also, in October 2004, the veteran raised the 
claim of entitlement to a total rating due to 
unemployability.  These issues are referred to the RO for any 
appropriate action.  

In October 2005, the Board received additional medical 
records from the veteran.  This evidence is considered timely 
under the provisions of 38 C.F.R. § 20.1304 (2005) as the 
claim was certified to the Board in September 2005.  
Consideration of this evidence by the agency of original 
jurisdiction has been waived; therefore, remand is not 
necessary in this case.  


FINDINGS OF FACTS

1.  The veteran's bilateral foot postoperative residuals, 
degenerative joint disease with hallux valgus, are manifested 
by limitation of motion of the great toe, as well as pain in 
the foot, and painful scar, resulting in mild functional 
impairment.

2.  The veteran's bilateral carpal tunnel syndrome is 
primarily manifested by weakened grip, and intermittent pain 
or numbness/tingling after prolonged use; moderate incomplete 
nerve paralysis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for left 
foot postoperative residuals, degenerative joint disease with 
hallux valgus, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5003, 5280, 5281, 5284, 7804 (2002 & 2005).

2.  The criteria for a 20 percent rating for right foot 
postoperative residuals, degenerative joint disease with 
hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5003, 5280, 5281, 5284, 7804 (2002 & 2005).

3.  The criteria for an initial rating in excess of 10 
percent for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).

4.  The criteria for an increased rating for right carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic 
Codes 8515, 8615, 8715 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA was enacted during the pendency of this matter and 
is applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice requires that VA inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will 
attempt to obtain on behalf of the claimant. VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

The veteran was notified of the VCAA by a March 2001 letter.  
The record also includes a letter generated by the RO, 
stamped as having been received by the RO in May 2003.  It 
appears that the RO failed to keep a full copy of this letter 
in the claims file.  The portion of the letter that is 
included in the file is the portion of the letter the veteran 
has sent back to the RO with his signed statement indicating 
that he had no other evidence to submit with regard to the 
issues on appeal.  The portion of the letter that is included 
in the record indicates that the veteran was informed that he 
must submit evidence of worsening of his disabilities in 
order to establish his claim for an increased rating.  He was 
told who was responsible for getting what evidence.  He was 
also told to submit anything within his possession.  The 
veteran's May 2003 signed statement indicates that he had 
read and understood the requirements of the VCAA and that he 
did not have any additional evidence to provide other than 
what he had already reported.  Subsequent to all proper 
notification, the RO readjudicated the issues pertaining to 
the left carpal tunnel and left foot disability via SSOCs.  
The RO also adjudicated the issues pertaining to right carpal 
tunnel syndrome and right foot disability via a March 2004 
rating decision.   

The evidence shows that the veteran has been provided notice 
of the legal requirements of this case.  There is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran, and is thus harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Although the Court did not specifically explain how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied. 

Law and Regulations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West, 12 Vet. App.119, 126 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.   38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The Median Nerve
851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion 
of middle finger, cannot make a fist, index 
and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
861
5
Neuritis
871
5
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 85215, 8615, 8715 (2005)

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005)

528
1
Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw foot ratings
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2005)


528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

The Board notes that additional disability evaluations are 
available for post-operative scars.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not duplicative of or overlapping with the symptomatology of 
the other condition).  The criteria for evaluating skin 
conditions changed in August 2002.  The criteria for 
evaluating the veteran's post-operative scars have 
essentially remained the same.  The current criteria are as 
follows:

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The previous rating criteria also allowed for a 10 percent 
rating for superficial scars that are tender and painful on 
objective demonstration.  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Factual Background

The pertinent evidence of record includes the report of a 
March 1997 peripheral nerves examination.  The veteran, who 
was left-handed, complained of weakness and pain in the left 
hand.  Examination showed a 1 cm surgical scar in the middle 
of the left palm, and a 1.5 cm oblique scar on the anterior 
aspect of the left wrist.  There was mild atrophy of the left 
thenar muscles.  The hand grip was 4/5 on the left.  On 
sensory examination to touch and pinprick, the appellant 
reported that it was dull in the left fourth and fifth 
fingers.  EMG and nerve conduction studies performed in March 
1997 were normal for both upper extremities. 

The report of a March 1997 VA orthopedic examination 
indicates that in 1980, the veteran was diagnosed with 
degenerative joint disease of the first metatarsal phalangeal 
joints of each foot.  He underwent surgery for each foot, and 
in 1994, reportedly developed neuroma-like pain in the third 
interspace of each foot.  In 1996, he received steroid 
injections for the neuromas.  He had had multiple types of 
orthoses without any relief of the symptoms of the first 
metatarsal or the neuroma.  Examination showed that he could 
stand without difficulty.  He could not rise on his toes 
secondary to plantar flexory deformity of the first 
metatarsal in each foot.  He had overriding second toe in 
each foot.  He could not squat due to lack of dorsiflexion in 
each foot.  He had no effective dorsiflexion at the first 
metatarsal hallux area of the surgery.  The hallux in each 
foot was in the plantar flexed position.  Any dorsiflexion of 
the hallux caused discomfort or pain, depending on the 
maximum dorsiflexion.  He had hallux rigidus with 5 degrees 
of plantar flexion on the left.  The pertinent diagnosis for 
each foot was hallux rigidus with plantar flexed hallux 
position, neuroma of the third interspace, and overriding 
subluxed second metatarsal phalangeal joint.    

VA EMG studies conducted in September 1999 indicate that the 
veteran had evidence of mild ulnar neuropathy around the 
right elbow and bilateral median neuropathy at wrist.  

The report of a September 2003 VA medical examination 
indicates that the veteran was evaluated for the feet, as 
well as arthritis of the hands and carpal tunnel syndrome of 
the hands.  With regard to arthritis evaluation, the examiner 
noted complaints of pain, stiffness, weakness, swelling, 
fatigue, and lack of endurance in the hands or finger joints.  
Because of the weakness, he had decreased grip strength.   
With regard to the bilateral carpal tunnel syndrome 
evaluation, the veteran reported that the disability 
initially manifested itself with numbness and tingling in 
each hand.  He had surgery on the left during service, and on 
the right in 2003.  The numbness and tingling improved in 
each hand after the surgeries, but he had residual weakness.  
He had been experiencing increasing weakness.  He had 
decreased strength in his hands, mostly when he was doing an 
activity.  His hands were asymptomatic as long as he was not 
doing anything with his hands.  When he had the decreased 
strength, it was associated with increased pain in the wrists 
and the metacarpophalangeal (MCP) joints of his hands.  With 
prolonged driving or holding something in his hands tight, he 
experienced increased tingling to both hands.  After 
prolonged use of his hands, he had increased tremors.  His 
condition affected his daily living in that frequently 
objects fell from his hands due to lack of strength.  Because 
of this, he had to change his job position to a clerical job.  

With regard to his feet, the veteran reported having constant 
mild pain, which would increase to severe to "the worse 
possible pain of his life," depending on the activities.  
Because he tried to avoid anything that caused the worse 
possible pain, the last time he experienced that pain was 
last year.  He reported having no swelling, but did have 
stiffness and lack of endurance.  Prolonged standing, 
walking, walking bare footed, cold or damp weather, running 
more than 10 yards, bicycling, going up stairs, squatting, 
kneeling, using leather shoes, and the touching of the sheets 
while he was in bed all increased the pain in not just the 
big toe, but in all of his toes.  Orthotics did not help.  

Examination showed that the veteran used a cane, but that 
there were no signs of pain or limping with ambulation.  The 
shoes that he brought with him did not show signs of wearing 
out of one side.  He claimed that because of his foot 
condition, he had to use the lateral side of his foot to 
walk, but, there were no signs of wearing out of his shoes.  
There was no muscle atrophy or muscle wasting in any of the 
lower extremities. 

With regard to the right hand, there was no muscle atrophy or 
muscle wasting.  There was no swelling, redness or gross 
deformities of the joints.  There were well-developed muscles 
in his hand.  There was mild tenderness to deep palpation of 
the MCP joint of the little finger and of the ring finger but 
there was no pain to any other joints of his hand.  There was 
a post-surgical scar measuring 1 1/2 inches in length, which 
was well healed and with no abnormalities.  The hand strength 
was 5/5.  He had a positive Phalen's sign but negative 
Tinel's sign.  He was able to flex all the fingers with no 
difficulty.  He was able to flex all the tips of the fingers 
to the palmar surface of the hand with no difficulty. 
 
With regard to the left hand, there were no gross deformities 
noted.  There was no muscle atrophy or muscle wasting.  There 
was mild tenderness to deep palpation of the MCP joint of the 
left thumb, the index finger and the ring fingers but there 
was no pain to palpation of the joints of the left hand.  
There was a post-surgical scar measuring 1/2 inch in length, 
which was well healed and with no abnormalities.  The hand 
strength was 5/5.  He had a positive Phalen's sign but 
negative Tinel's sign.  He was able to flex all the fingers 
with no difficulty.  He was able to flex all the tips of the 
fingers to the palmar surface of the hand with no difficulty. 

Examination of the feet showed no swelling or redness in the 
feet.  The right foot had a 3 1/2 inch post-surgical scar which 
was extremely tender.  On the right big toe joint, the 
veteran was able to flex the toe but very mildly at this 
point.  There was some tenderness to deep palpation in the 
lateral aspect of the left foot and the plantar aspect of the 
left foot but there was no callous formation on either aspect 
of the foot at that time.  There was some mild inward 
deviation of the toe on the right foot.  On the left foot, 
there was a post-surgical scar measuring 2 1/2 inches with mild 
tenderness to deep palpation.  There was moderate inward 
deviation of the big toe such that even the second toe was 
overlapping the big toe.  There was tenderness to deep 
palpation to the metacarpal (MC) of the big toe, but there 
was no callous formation.  There was only mild flexion of the 
big toe.  Thus, he had decreased flexion of both big toe 
joints of both feet.  The strength in both feet was 5/5.  
There was no abnormality of the gait.  He was able to walk on 
his heels, but not on his toes as he was unable to flex his 
big toe joint.  The examiner reiterated that the veteran was 
able to walk without a cane and there was no evidence that he 
walked on the side of his foot because there was no callous 
formation on any aspect of the feet at that time.  There was 
no evidence of any weight bearing abnormalities or any 
evidence of instability or functional limitation due to 
standing or walking bilaterally.  There could be mild 
functional impairment of his feet due to the pain in his big 
toe joints.  X-rays of the right foot showed osteotomy 
changes in the head of the third metatarsal with adequate 
alignment of the fracture and no evidence of complications.  
X-rays of the left foot showed surgical changes as well, 
characterized by osteotomy involving the base of the proximal 
phalanx and head of first metatarsal with adequate alignment 
of the bony structure.  

The diagnoses were as follows:  arthritis of the hands, not 
shown; postoperative residuals of carpal tunnel syndrome of 
the left and right wrists; postoperative residuals of right 
foot hallux valgus rigidus; postoperative residuals of left 
foot hallux valgus residual repair; degenerative joint 
disease of the left and right foot, not found.  It is noted 
that the VA examiner reported that the claims file was not 
available to the examiner.  The examination itself appears to 
be quite thorough, and in any event, there are prior and 
subsequent examinations which were conducted with the claims 
file being available to the examiners.  

The report of a November 2004 VA examination indicates that 
the veteran reported having pain in his hands with activity.  
Tingling and numbness were no longer a problem.  His main 
concern was that he dropped things that he tried to hold with 
his hands. The problem was mostly with his left hand.  He 
also complained of weakness and lack of endurance in the left 
hand.  In addition, he reported stiffness in the wrists.  He 
had not noticed swelling, heat, or redness in either wrist.  

The veteran also reported having degenerative joint disease 
of the left foot.  Since service, he had had severe, constant 
pain, localized at the top of the left great toe, lasting for 
several hours.  Pain was aggravated by walking.  Cold or damp 
weather, maneuvering stairs, kneeling, squatting, or use of 
leather shoes, caused pain in the left big toe.  When he had 
pain in the left big toe, this also affected the second and 
third toes due to pressure.  Because of his foot, he had to 
change his job from a mechanic to a dispatcher.  

Examination showed no signs of limping or pain in his foot on 
ambulation.  He claimed that his shoes showed signs of 
wearing out on the lateral side of his shoes since that was 
the side where he put the pressure on when he walked; 
however, there was no sign of wearing out on his shoes.  The 
left foot showed no swelling or redness in any aspect of the 
left foot.  There was a 2.5 inch scar which was mildly tender 
on deep palpation.  There was an inward deviation of the left 
big toe underneath the second toe.  There was tenderness to 
deep palpation of the metatarsal joint of the big toe.  There 
was no callous formation in the left foot.  He reported he 
could not flex his toes due to pain.  He was able to heel 
walk, but could not toe walk.  During the examination, the 
examiner tried to allow the veteran to walk without the cane 
and he was able to walk with no evidence of abnormality of 
gait.  There was no evidence of weightbearing abnormality on 
either his left foot or on his shoes.  There was no evidence 
of instability or functional limitation due to standing or 
walking.  On observation, there could only be mild impairment 
of his feet due to the pain of the big toe.  

Examination of the left hand showed no muscle atrophy, muscle 
wasting, or gross deformity.  The metacarpophalangeal joint 
was mildly tender on deep palpation.  There was no pain to 
the palpation of the joints of the left hand.  There was a 
1.5 well-healed, stable post-surgical scar with no 
abnormalities.  He was able to flex all of the fingers 
without difficulty.  He was able to flex the tips of each 
finger to the palmar surface of the hand with no difficulty.  
The strength of his fingers was 5/5.  Tinel's and Phalen's 
signs were negative.  

The assessment was left wrist postoperative residuals of 
carpal tunnel syndrome, and degenerative joint disease of the 
left foot, not found.  

The report of a January 2005 VA examination indicates that 
the veteran was having pain and numbness in the right wrist.  
He was having intermittent cramping pain and ache along the 
wrist, which was moderate to severe in intensity.  This 
occurred on a daily basis, depending on his activities.  The 
pain was precipitated by prolonged driving or an extended 
period of holding a drill or carrying objects.  It would last 
for about 10 to 15 minutes and was alleviated by rest and 
stretching the right wrist as well as taking medication.  
With acute flare-ups, he had to stop the activity until it 
was relieved, which took about 10 to 15 minutes.  He was able 
to perform his activities of daily living, although slower.  

Examination of the right wrist showed a 3 cm well-healed non-
tender scar.  Phalen's and Tinel's tests were positive.  
Range of motion was 0 to 65 degrees of dorsiflexion with mild 
pain at 65 degrees.  Wrist palmar flexion was 0 to 70 
degrees, with pain starting at 50 degrees and ending at 30 
degrees.  There was no further limitation with repetitive 
motion.  During a flare-up, there was an additional 10 
percent limited function.  The examiner found that there was 
mild limitation of function.  There was no muscle atrophy, 
swelling, or redness.  The veteran was able to oppose the 
tips of the fingers to the tip of the thumb.  There was, 
however, limitation in movement of the thumb with inability 
to bring the tip of the thumb by about 2 cm from the median 
transverse crease.    

With regard to the right foot, the veteran reported a 
constant dull mild ache in the right great toe.  He denied 
locking, giving way, lack of endurance, or fatigability.  He 
had flare-ups of sharp severe pain in the right great toe, 
occurring about three times a week, lasting for about 20 
minutes.  This was particularly precipitated by prolonged 
walking or standing and when he would misstep.  He used a 
cane for walking, which afforded him support.  On sitting, 
there was no pain.  With standing, there was an awareness and 
tendency to have discomfort along the right great toe.  With 
walking, there was pain.  With his current job, walking 
aggravated the pain.  He took two days off from work 
secondary to his right foot condition.  

The veteran ambulated with a cane and walked with a non-
antalgic gait.  Examination of the right foot showed a 6.5 cm 
mildly tender scar.  There was no muscle atrophy.  There was 
tenderness along the first metatarsophalangeal joint in the 
medial tubercle.  There was no objective evidence of edema, 
instability, or weakness.  There was mild pain with motion of 
the first metatarsophalangeal joint.  There was no gait 
abnormality or functional limitation on standing or walking.  
There were no callosities, breakdown or unusual shoe wear 
pattern that would indicate abnormal weightbearing.  He had 
difficulty rising on toes secondary to pain.  He had normal 
posture on standing, squatting, supination and pronation.  
There was no evidence of pes planus.  

Examination of the left foot showed no objective evidence of 
edema, instability or weakness.  There was mild pain with 
motion of the metatarsophalangeal joint.  There was normal 
gait and no functional limitation on standing and walking.  
There were no callosities, breakdown or unusual shoe wear 
pattern that would indicate abnormal weightbearing.  He had 
difficulty rising on his toes, but was able to maintain 
normal posture on standing, squatting, supination, and 
pronation.  

Outpatient VA treatment records indicate that the veteran had 
been seen for painful feet and problems with his hands on 
various occasions.  A June 1999 outpatient neurological 
consultation report indicates that he had persistent pain in 
the left wrist and numbness and pain in the right hand.  He 
had difficulty maintaining a grip and had dropped objects.  
Examination of the wrist showed pain to palpation bilaterally 
with soft tissue fullness.  The MCP joints had slight 
fullness without synovial bogginess.  Motor examination was 
5/5 in all areas with the exception of the left thumb to 
fifth digit opposition, which showed slight weakness.  He had 
significant pain to palpation at the base of the thumb along 
the extensor tendon and in anatomical snuffbox, right more 
than left.  He also had pain to percussion over the median 
nerves bilaterally with positive Tinel's sign bilaterally.  
Sensory examination showed no fixed light touch or pin 
deficit of any fingertips compared to same or opposite finger 
tips.  Deep tendon reflexes were 2/4.  Record review noted x-
rays of wrists in 1997 were normal and 1997 studies of hands 
at Columbia East showed no abnormalities.  The impression 
was:  1) right De Quervains tendonitis with associated soft 
tissue inflammation, also with tightness in flexor tendons of 
palm; 2) median neuropathy at wrist, right more than left.  

A March 2004 outpatient treatment note indicates that the 
veteran reported falling as a result of the left great toe 
deformity.  He stated that he had had two callous procedures.  
Examination showed no range of motion in the first MP joint 
and pain on palpation of first MP joint and medial tubercle.  

Medical records from a military medical facility also 
indicate that the veteran received treatments for his hands 
and feet.  These records include an October 2002 evaluation, 
which indicates that the veteran had 4+/5 grip strength of 
his left hand and 4+/5 thenar strength of his left hand.  He 
had 5/5 grip strength and thenar strength in the right hand.  
There was mild thenar atrophy in the left hand.  He was 
neurovascularly intact distally on both hands.  A March 2004 
treatment report indicates that he had left shoulder, arm and 
hand pain.  Use of his cane lead to increased pain in the 
wrist/forearm and the shoulder region.  He also reported that 
he would lose his balance without the use of his cane.  
Examination showed tenderness over the proximal forearm 
region in the area of the pronator.  There was tenderness 
diffusely over the dorsum and palmar surface of the wrist.  
He had joint pain localized in the wrist.  March 2004 EMG 
studies were normal.  

A review of the veteran's treatment records indicates that he 
has received treatment for various disorders other than the 
disorders on appeal, to include shoulder and knee problems.  
It is specifically noted that his knee problems have included 
giving way episodes.  In addition, his bilateral shoulder 
disability is noted to have caused ongoing severe pain 
(continuing to the present), and he has required surgery.    

The veteran has submitted numerous letters and other 
documents pertaining to his employment.  These records 
indicate that in March 2005, he resigned from his position.  
His resignation letter essentially indicates that he was 
resigning due to increasing demands placed on him.  Documents 
from his employer indicate that that the veteran was 
resigning because he was unable to perform his job duties due 
to his health condition.  These records also note that his 
mental capabilities had diminished and his mood/attitude had 
changed at his job due to pain and medications for pain.  

During a hearing held before the undersigned in September 
2005, the veteran testified that he had constant foot pain 
and the only way to help his feet was to take medication and 
rest.  He stated that he had to walk on the outside of his 
feet because of the pain in the toes.  He also stated that 
the scars on his feet were tender as well.  He reported that 
he stopped working because he could no longer tolerate the 
pain in his hands and feet.  He stated that he was able to 
walk without his cane, but it was not safe because he had an 
awkward gait which made him subject to falling.  He reported 
that he was currently being followed for both of his 
shoulders at a military medical facility.  His shoulders 
continued to cause pain.  He had pain and weakness in the 
hands up to the shoulders.  He stated that he was initially 
under the impression that the hand and shoulder problems were 
related to the carpal tunnel syndrome.  However, after EMG 
studies, he was informed that they were unrelated.  He 
reported having had extensive treatment for his shoulders, to 
include steroid shots, surgery (on left shoulder), 
medication, and physical therapy.    
Analysis

I.  Feet

The veteran has reported complaints of painful post-surgical 
scars in the feet.  Medical evaluations, reported above, 
clearly establish that there is objective evidence of painful 
or tender scars on each foot.  The rating criteria for 
evaluating scars allow for a 10 percent rating for such 
painful scars.  A rating separate from that assigned for the 
musculoskeletal disability may be assigned for associated 
painful scars.  Therefore, the Board finds that a 10 percent 
rating should be assigned for the scar on each foot.  A 
higher rating is not warranted as there would have to be a 
substantially larger area of scars than that covered in the 
instant case.  

As for entitlement to an increased rating for the 
musculoskeletal manifestations, it is noted that the veteran 
is already rated at the maximum rating allowed for 
degenerative joint disease and hallux valgus.  There would 
have to be moderate or severe foot injury for a higher 
rating.  In this regard, the Board notes that examinations of 
record indicate that the veteran essentially has mild 
functional impairment of the feet due to pain in the big toe 
joints.  While he has asserted having callous formation due 
to abnormal weight-bearing caused by pain in the big toe 
area, objective findings, including observation and 
evaluation by examiners, do not document any weight-bearing 
abnormalities.  He has reported that there was no callous 
formation because he has undergone callous removal 
procedures.  Nevertheless, there are no other abnormal 
weight-bearing signs.  Examinations essentially show limited 
or lack of motion in the great toe, and pain and tenderness 
on manipulation of the foot.  He also has neuromas, for which 
he has received injection.  There is no objective evidence of 
edema, instability, weakness, muscle atrophy, swelling, 
antalgic gait, abnormal shoe wear pattern, or functional 
limitations due to standing or walking.  There is mild 
functional impairment in each foot secondary to pain in the 
area of the toes.  The Board finds that the disability 
picture in each foot does not approximate the criteria for 
moderately severe foot injury.  Thus, a rating higher than 10 
percent for each foot due to musculoskeletal impairment is 
not warranted.       

With regard to the effect of this disability on the veteran's 
employment, the Board notes that there is evidence of record 
which indicates that he has had to leave his employment for 
health reasons.  However, the Board notes that there are also 
nonservice-connected disorders.  His employer indicated that 
he had to leave due to pain and effects of pain medication.  
In this regard, it is noted that there is evidence which 
shows that his shoulder disability causes a great deal of 
pain.  It is also noted that he has reported falling due to 
the disorders of the feet, and has submitted a report 
indicating a falling incident at his work.  In this regard, 
it is noted that he apparently has a knee condition, with 
giving way episodes.  In any event, the objective medical 
records do not document evidence of abnormal gait caused by 
the service-connected foot disorder.  In short, the Board 
does not find evidence that the service-connected disorders 
alone caused interference with employment beyond the assigned 
scheduled ratings.  The Board concludes that a 20 percent 
rating for each foot is warranted.  This entails a 10 percent 
under the musculoskeletal rating and 10 percent for painful 
scar. 

II. Carpal Tunnel Syndrome

The record indicates that the primary trouble with the carpal 
tunnel syndrome that the veteran experiences is weakness.  He 
also experiences pain, and at times a tingling sensation.  
The pain is intermittent, precipitated with prolonged use, 
and subsides with several minutes of rest.  The hands have 
been reported as being asymptomatic unless he uses the hands 
for certain activities.  He has reported that the numbness 
and tingling have not been problematic since the carpal 
tunnel surgeries.  While there are two medical reports of 
record which show thenar atrophy of the left hand, as well as 
deep tendon reflexes of 2/4, all other medical records, to 
include VA examinations in 2003, 2004, and 2005, all indicate 
that there was no muscle atrophy.  Further the medical 
records indicate that both hands are neurovascularly intact.  
Examination findings have shown either normal strength or 
slightly decreased strength.  The Board finds that overall, 
the reported symptoms and objective findings are indicative 
of mild impairment for each hand and do not approximate the 
criteria for moderate incomplete paralysis of the median 
nerve.  Accordingly, a higher rating for carpal tunnel 
syndrome in each hand is denied.    

With regard to the post-operative scars in the hands, the 
record does not show any tender scars.  VA examinations in 
September 2003 and November 2004 noted no abnormalities.  
Also, VA examination in January 2005 indicated that the scar 
was non-tender.  The medical evidence of record does not 
document evidence of tender, painful, or otherwise 
symptomatic scars associated with the carpal tunnel syndrome.  
Therefore, an additional rating for the post-operative scars 
is not indicated.  


ORDER

An initial 20 percent rating for left foot postoperative 
residuals, degenerative joint disease with hallux valgus is 
granted, subject to the criteria which govern the payment of 
monetary awards.

A 20 percent rating for right foot postoperative residuals, 
degenerative joint disease with hallux valgus, is granted, 
subject to the criteria which govern the payment of monetary 
awards.  

An increased initial rating for left carpal tunnel syndrome 
is denied.

An increased rating for right carpal tunnel syndrome is 
denied.




	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


